Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing MORGAN STANLEY TAX-FREE DAILY INCOME TRUST 522 Fifth Avenue New York, New York 10036 May 4, 2009 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Morgan Stanley Tax-Free Daily Income Trust File Nos. 2-67087 ; 811-3031 Rule 497 (j) filing Dear Sir or Madam: On behalf of the Registrant, the undersigned certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(c) would not have differed from the Prospectus and Statement of Additional Information contained in the text of the Registrant’s most recent registration statement that was filed electronically via EDGAR with the Securities and Exchange Commission on April 28, 2009. If you have any questions, please feel free to contact me at 212.296.6993 (tel) or 212.404.9620 (fax). Very truly yours, /s/ Debra Rubano Debra Rubano Assistant Secretary Enclosures cc: Stefanie V. Chang Yu, Esq.
